Title: To James Madison from William C. C. Claiborne (Abstract), 29 April 1805
From: Claiborne, William C. C.
To: Madison, James


29 April 1805, New Orleans. “Since my last, I have addressed a Letter to Governor Folch upon the Subject of the Road and no private opportunity having offered, I have forwarded it by Captain Carmick of the Army, who will also convey to me the Governors Answer. Colonel Freeman was obliging enough to grant me on this occasion, the benefit of Captain Carmicks Services.
“Messrs Sauvé Detrahan and Derbigny reached their respective homes on the day before yesterday; On this morning Mr. Sauvé came to the City and paid me a visit. The Deputies are certainly dissatisfied; but I am inclined to think that they will not attempt to inflame the public mind. The Council is yet in Session; an adjournment will take place in two or three days. I shall visit in a few days the Settlements on the Mississippi as high up as Point Coupeé but will return again to New Orleans in 14 days; in the mean time Such dispatches for me as may arrive, will be forwarded to me by my private Secretary, who remains in the City.”
